PER CURIAM.
The contempt order under review, which punishes the husband appellant herein for failure to pay child support arrearages due under a prior divorce decree, is reversed upon a holding that: (a) the child in question had become self-supporting at the time of the contempt hearing herein so that the husband no longer had a current obligation to support the child under the prior divorce decree, and, under such circumstances, the extraordinary remedy of contempt did not lie to enforce the payment of such child support arrearages; and (b) the only remedy in this cause to enforce the child support arrearages due and owing was an action for money judgment rather than contempt proceedings. Smith v. Morgan, 379 So.2d 1052 (Fla. 1st DCA 1980); Gersten v. Gersten, 281 So.2d 607 (Fla. 3d DCA 1973); Wilkes v. Revels, 245 So.2d 896 (Fla. 1st DCA 1970). By this ruling, the companion appeal in this case has become moot. It is, accordingly, our judgment that the contempt order appealed from is reversed and the cause remanded to the trial court with directions to vacate said order.